Name: 82/554/EEC: Commission Decision of 28 July 1982 approving the extended plan for the eradication of enzootic bovine leucosis submitted by the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  Europe
 Date Published: 1982-08-13

 Avis juridique important|31982D055482/554/EEC: Commission Decision of 28 July 1982 approving the extended plan for the eradication of enzootic bovine leucosis submitted by the Federal Republic of Germany (Only the German text is authentic) Official Journal L 238 , 13/08/1982 P. 0053 - 0054*****COMMISSION DECISION of 28 July 1982 approving the extended plan for the eradication of enzootic bovine leucosis submitted by the Federal Republic of Germany (Only the German text is authentic) (82/554/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Having regard to Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2), and in particular Chapter IV thereof, Having regard to Commission Decision 79/48/EEC of 8 December 1978 approving the plan for the eradication of leucosis submitted by the Federal Republic of Germany (3), Having regard to Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (4), Whereas by letter dated 23 November 1981 the Federal Republic of Germany notified the Commission of an extended plan to eradicate leucosis; Whereas, after examination and taking into account the success of the initial plan, the extended plan was found to comply with Directives 77/391/EEC, 78/52/EEC and 82/400/EEC; Whereas the extended plan ensures continuity with the measures put in hand under the initial plan; whereas the initial plan expired on 1 June 1981; Whereas the measures under the extended plan have been applied since 1 June 1981; whereas, consequently, the conditions for financial participation by the Community have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The extended plan for the eradication of leucosis as applied by the Federal Republic of Germany from 1 June 1981 is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 1 June 1981. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 28 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No L 15, 19. 1. 1978, p. 34. (3) OJ No L 13, 19. 1. 1979, p. 63. (4) OJ No L 173, 19. 6. 1982, p. 18.